PER CURIAM.
The issue in this workers’ compensation case is the extent of claimant’s disability. The question is purely factual. Although we disagree with the Workers’ Compensation Board’s determination, exposition of the facts would not in any way aid the Board or the bar in analyzing future cases. Accordingly, as we explained in Bowman v. Oregon Transfer Co., 33 Or App 241, 576 P2d 27 (1978), we will not in this or usually in similar future cases publish an extended opinion. Here we note only that, after an evaluation of the record in our role as a "jury,” we believe that this claimant is permanently partially disabled to the extent of 288 degrees or 80 percent.
Affirmed as modified.